DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 16th, 2022 have been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Specification/Abstract Objection alongside each and every 102 Rejection previously set forth in the Non-Final Office Action mailed June 27th, 2022 and are hereby withdrawn in light of their correction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a convex shaft protrudes from a second end of each of the two support rods”. There appears to be a lack of antecedent basis for the claim terminology “convex shaft” of which protrudes from the second ends of each of the support rods. It’s unclear if applicant is merely referring to the flat ended portion (rounded edge) of the support rods, or if applicant is referring to a shaft or bolt or rod of concave shape that is engaged to both the support rods and the sliding grooves. Explanation and clarity are respectfully required or otherwise amendment. For the purposes of examination, the limitation “convex shaft” is construed to be the relatively flat end of the support rods, necessitating a rounded edge and a hole therethrough for a bolt, rod, or shaft to pass through.
Claims 2-9 are additionally rejected under 35 U.S.C. 112a or pre-AIA  112 first paragraph as being dependent on a rejected antecedent claim (claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, and 7-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub. No. 20100005587) in view of Burton et al. (U.S. Pat. No. 1360983); hereafter “Burton”.
Regarding claim 1, Choi discloses (FIGS. 1-3, and Modified FIG. 2) a foldable bed (as illustrated between FIGS. 1-3), comprising: a bed surface unit (12/15; FIG. 1), one or more first support legs (2), a first linkage bar (Modified FIG. 2), a second linkage bar (Modified FIG. 2), wherein, and a second support leg (correspondent to 3; FIGS. 1-3), wherein: the first linkage bar and the second linkage bar are respectively connected between the bed surface unit and the one or more first support legs (as illustrated between FIGS. 1-3), a length of the first linkage bar is shorter than a length of the second linkage bar (as illustrated in FIGS. 2 and Modified FIG. 2), two ends of the first linkage bar are respectively pivotally connected to the bed surface unit and the one or more first support legs (as illustrated in FIGS. 2 and Modified FIG. 2), two ends of the second linkage bar are respectively pivotally connected to the bed surface unit and the one or more first support legs (as illustrated in FIGS. 2 and Modified FIG. 2), a first position (Modified FIG. 2) on which the first linkage bar is pivotally connected (as illustrated between FIGS. 1-3) to the one or more first support legs is higher (as illustrated in FIGS. 2 and Modified FIG. 2) than a second position (Modified FIG. 2) on which the second linkage bar is pivotally connected (as illustrated between FIGS. 1-3) to the one or more first support legs (as illustrated in FIGS. 2 and Modified FIG. 2), a four-bar linkage (as illustrated in FIGS. 2 and Modified FIG. 2) is defined by the bed surface unit, the one or more first support legs, the first linkage bar, and the second linkage bar, the four-bar linkage is configured to be changed to be alternatively in a folded state (As illustrated in FIG. 3) or a supporting state (As illustrated in FIG. 1), the bed surface unit comprises two bed surface frames (Modified FIG. 2), the second support leg is both pivotally connected to inner sides of the two bed surface frames (as illustrated between FIGS. 1-3), at least one position-limited device is connected between the second support leg and the two bed surface frames (as illustrated in Modified FIG. 2), the position limited device comprises two support rods (31; FIG. 1), when the four-bar linkage is in the folded state, the one or more first support legs are folded on a back of the bed surface unit (as illustrated in FIG. 3), and when the four-bar linkage is in the supporting state: a top end surface of the one or more first support legs supports a bottom surface of the bed surface unit (As illustrated in FIG. 1), a first triangular support structure is defined by the first linkage bar, the bed surface unit, and the one or more first support legs (As illustrated in FIG. 1), and a second triangular support structure is defined by the second linkage bar, the bed surface unit, and the one or more first support legs (As illustrated in FIG. 1).

    PNG
    media_image1.png
    444
    701
    media_image1.png
    Greyscale

Modified FIG. 2
	However, Choi does not explicitly disclose wherein the second support leg comprises independent sliding grooves, a convex shaft protrudes from a second end of each of the two support rods and is slidably coupled to a corresponding one of the independent sliding grooves; and when the two bed surface frames are folded, the two support rods are accordingly folded due to a first sliding of the convex shaft in the corresponding one of the independent sliding grooves, and when the two bed surface frames are unfolded, the two support rods are accordingly unfolded due to a second sliding of the convex shaft in the corresponding one of the independent sliding grooves, wherein the first sliding is opposite to the second sliding.
	Regardless, Burton teaches (FIGS. 1-5) a foldable bedding assembly wherein a second support leg (correspondent 17; FIGS. 1-5) is centrally located between two bed surface frames (as illustrated between FIGS. 2-5), wherein the second support leg comprises independent sliding grooves 27 and 28; FIGS. 5), a convex shaft (about 16) protrudes from a second end of each of the two support rods (19; FIG. 5) and is slidably coupled to a corresponding one of the independent sliding grooves (as illustrated and demonstrated between FIGS. 1-5); and when the two bed surface frames are folded, the two support rods are accordingly folded due to a first sliding of the convex shaft in the corresponding one of the independent sliding grooves (As illustrated in FIGS. 3 and 4), and when the two bed surface frames are unfolded, the two support rods are accordingly unfolded due to a second sliding of the convex shaft in the corresponding one of the independent sliding grooves (as illustrated in FIGS. 1, 2, and 5), wherein the first sliding is opposite to the second sliding (As illustrated between FIGS. 1-5).
	It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the convex shafts and independent sliding grooves of the second support legs of Burton (as illustrated in FIG. 5) into Choi (as illustrated in FIGS. 1-3 and Modified FIG. 2). Where the results would have been predictable as both Choi and Burton are concerned with collapsible bedding assemblies that fold at the center. Where advantageously, the use of a sliding groove with linkage hinge as Burton demonstrates would maintain pivoting components relative to one another, and prevent or mitigate potential crushing that would impugn the user’s hand in the original configuration of Choi with no safety measures availed, thereby making the combination safer to use by preventing parts from disassociating openly and freely from each other.
Regarding claim 2, Choi in view of Burton discloses (Choi: FIGS. 1-3, and Modified FIG. 2) the foldable bed according to claim 1, wherein: the first linkage bar is pivotally connected to an upper part of the one or more first support legs (as illustrated between FIGS. 1-3 and Modified FIG. 2).
Regarding claim 3, Choi in view of Burton discloses (Choi: FIGS. 1-3 and Modified FIG. 2) the foldable bed according to claim 1, wherein: the bottom surface of the bed surface unit is disposed with a support beam (Modified FIG. 2), and when the four-bar linkage is in the supporting state (as illustrated in FIG. 1): the top end surface of the one or more first support legs support a bottom surface of the support beam (as illustrated in FIG. 1), and the one or more first support legs are perpendicular to the bed surface unit (as illustrated in FIG. 1).
Regarding claim 7, Choi in view of Burton discloses (Choi: FIGS. 1-3) the foldable bed according to claim 1, wherein: the one or more first support legs are two first support legs (As illustrated in FIGS. 1-3), both sides of the bed surface unit are connected with the two first support legs (As illustrated in FIGS. 1-3, both sides are connected to the respective laterally spaced leg), and the first linkage bar and the second linkage bar are respectively connected between the bed surface unit and each of the two first support legs (as illustrated between FIGS. 1-3).
Regarding claim 8, Choi in view of Burton discloses (Choi: FIGS. 1-3 and Modified FIG. 2) the foldable bed according to claim 7, wherein: each of the two bed surface frames is connected with each of the two first support legs (as illustrated in FIGS. 1-3).
Regarding claim 9, Choi in view of Burton discloses (Choi: FIGS. 1-3 and Modified FIG. 2; Burton: FIG. 5) the foldable bed according to claim 8, wherein:, first ends of the two support rods are respectively pivotally connected to the two bed surface frames (As illustrated between FIGS. 1-3; as set forth in claim 1 with Burton with deference to FIGS. 5), the second ends of the two support rods cooperate with the second support leg to define a slidable and pivotable connection (as illustrated between FIGS. 1-3; clarified in claim 6: “slidably connected to said support legs at another end such that said support legs are movable from the position generally perpendicular to said generally rectangular shaped sub-frame to the position generally parallel to said generally rectangular shaped sub-frame”; as set forth in the combination of claim 1, with deference to Burton: FIG. 5), and a limiting mechanism (32 or 311; FIGS. 1-3) for limiting the second ends of the two support rods from sliding upward beyond a highest position is disposed between the second ends of the two support rods and the second support leg (As illustrated between FIGS. 1-3, the limiting member 32 limits the second ends of the support rods from sliding upward beyond a highest position, and such member is disposed between the second ends of the two support rods and the second support leg; and where as set forth in claim 1, the sliding groove comprises a limiting mechanism by the lower slots terminal ends and the sliding slot being constrained with the secondary rods, as illustrated in Burton: FIG. 5).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Burton in further view of Calvano (U.S. Pat. No. 1742197).
Regarding claim 4, Choi in view of Burton discloses (Choi: FIGS. 1-3) the foldable bed according to claim 1.
However, Choi does not explicitly disclose wherein: a locking mechanism is connected between the bed surface unit and the one or more first support legs to enable the one or more first support legs to be locked or unlocked in the supporting state.
Regardless, Calvano teaches (FIGS. 7-9) a foldable bedding assembly (as illustrated in FIG. 7), wherein: a locking mechanism (3a/3b/6/6a-6d; FIGS. 8 and 9) is connected between the bed surface unit and the one or more first support legs (correspondent 1a/1b; FIGS. 7-9) to enable the one or more first support legs to be locked or unlocked in the supporting state (as illustrated between FIGS. 7-9).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the locking mechanism of Calvano (3a/3b/6/6a-6d; FIGS. 8 and 9) between the one or more first support legs and bed surface unit of Choi (as illustrated in FIG. 1 and Modified FIG. 2). Where the results would have been predictable as both Choi and Calvano are concerned with bedding assemblies that fold inward and steady the bed surface units upon the one or more first support legs. Where Calvano states “Any desired locking means may be provided to retain the spring frame in setup position” [page 3; lines 42-44], and produces “a bed having a novel spring and novel spring supporting means; a bed which is durable, simple in operation, and may be conveniently manufactured” [page 3, lines 115-118]. Where eminently, the use of a locking mechanism such as that illustrated in Calvano (FIGS. 8-9) would advantageously render the construction of Choi more durable, while still being simple in operation.
Regarding claim 5, Choi in view of Burton and Calvano discloses (Calvano: FIGS. 8-9) the foldable bed according to claim 4, wherein: the locking mechanism (deferring to Calvano: FIGS. 8 and 9) comprises a locking plate configured to slide on the bed surface unit (6a; FIGS. 8 and 9), an elastic member (6d; FIG. 9) biasing the locking plate (as illustrated in FIG. 9), and a protruding member (6; FIG. 9) protruding on the one or more first support legs (Calvano: as illustrated between FIGS. 8 and 9; as set forth in the combination of claim 4 prior), and the locking plate comprises a locking hook (correspondent to 3a/3b; FIG. 8) cooperating with the protruding member to control the locking mechanism to achieve locking or unlocking by sliding of the locking plate (as conveyed through FIGS. 8 and 9).
Regarding claim 6, Choi in view of Burton and Calvano discloses (Calvano: FIGS. 8-9) the foldable bed according to claim 5, wherein: the locking plate comprises a guiding surface (6c; FIG. 9), and the protruding member is configured to abut the guiding surface to push the locking hook to slide (As conveyed through FIG. 9).
Response to Arguments
Applicant’s arguments, see Remarks (pages 7-9), filed August 16th, 2022, with respect to Specification/Abstract Objections and 102 Rejections have been fully considered and are persuasive.  The Specification/Abstract Objections alongside the 102 Rejections of June 27th, 2022 has been withdrawn. 
Examiner agrees with applicant that Choi fails to disclose independent sliding grooves. While a sleeve can be considered present, a groove is an altogether different scope of the construction that Choi cannot anticipate either by a literal reading or the broadest reasonable interpretation. However, Burton is observed to avail the necessary and requisite sliding grooves that engage between two bed frame surfaces, a second support leg, and sliding grooves with which support rods are slidably coupled with (as observed between FIGS. 1-5 of Burton)
Applicant’s arguments with respect to claim(s) 1-3, and 7-10 under 102 with Choi alongside claims 4-6 under 103 with Choi in view of  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, Choi is not utilized to address sliding grooves and convex shafts coupled thereto. However, Burton is introduced which contemplates such sliding grooves and convex shaft ends.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/21/2022